NUMBER 13-17-00635-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

JOSE JAIME RODRIGUEZ,                                                       Appellant,

                                             v.

THE STATE OF TEXAS,                                                          Appellee.


                    On appeal from the 92nd District Court
                         of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
    Before Chief Justice Valdez and Justices Longoria and Hinojosa
                           Order Per Curiam

       Currently pending before the Court is appellant's amended motion for pro se

access to the appellate record and amended motion for extension of time to file a pro se

brief. Appellant's counsel has filed an Anders brief herein and appellant has been unable

to examine the record so that he can file a pro se brief.

       Accordingly, it is hereby ORDERED that the trial court ensure that appellant has

the opportunity to fully examine the appellate record on or before November 26, 2018,
and it is FURTHER ORDERED that the trial court notify this Court as to the date upon

which the appellate record was made available to appellant. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014).

       Appellant is requesting an extension of 120 days to file his pro se brief. The Court

GRANTS IN PART and DENIES IN PART appellant's amended motion for extension of

time to file pro se brief. This motion is GRANTED insofar as the Court will extend

appellant's deadline to file his brief until 60 days from the day the appellate record was

first made available to him to file his pro se brief with this Court. This motion is DENIED

insofar as the Court will not allow an extension of 120 days. The State shall have 20

days thereafter to file its response, if any.

       IT IS SO ORDERED.

                                                       PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
13th day of November, 2018.




                                                2